Citation Nr: 1707579	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from February 1970 to October 1971, that included service in the Republic of Vietnam from July 1970 to April 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2011, the Board granted service connection for peripheral neuropathy as due to service-connected diabetes mellitus, type II.  At that time, and in October 2013, the Board remanded the Veteran's claim of service connection for hypertension to the Agency of Original Jurisdiction (AOJ) for further development.  

In a February 2015 decision, the Board denied the Veteran's claim of service connection for hypertension, including as due to service-connected diabetes mellitus, type II.

The Veteran appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, in a February 2016 Joint Motion for Remand (JMR), the appellant and the VA General Counsel moved to vacate the Board's decision (2/12/16 VBMS CAVC Decision, pp. 2, 8).  In a February 2016 Order, the Court granted the parties' JMR, vacated the Board's February 2015 decision, and remanded the matter to the Board for action consistent with the JMR.

In April 2016, the Board remanded the Veteran's case to the AOJ for further development.

The issues of entitlement to service connection for sleep apnea, kidney disease, and neuropathy of the bilateral upper extremities, including as due to service-connected diabetes mellitus, type II, and increased ratings for posttraumatic stress disorder, diabetes mellitus, type II, and diabetic neuropathy of the left and right lower extremities, have been raised by the record in a January 2017 claim (1/25/17 VBMS VA 21-526EZ Fully Developed Claim (Compensation).  Some action has been initiated on these claims (2/14/17 VBMS VA 21-2507a Request for Physical Examination), but they have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2016, the Board directed that the May 2009 VA examiner provide an opinion as to whether it was as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hypertension had its clinical onset in service or within one year of discharge from active service, or was otherwise related to military service including his presumed herbicide exposure and/or his in-service incurrence of Japanese B and Dengue fever.  In providing the opinion, the Board directed that "the examiner should address [a] National Academy of Sciences [NAS] article...discussing the association between Agent Orange and hypertension" as discussed in the February 2016 JMR.

In August 2016, the examiner stated that the Veteran's essential hypertension was "most likely secondary to (the) aging process, morbid obesity, previous tobacco abuse, and his hypothyroidism" (9/1/16 VBMS C&P Exam).  The examiner opined that the Veteran's "essential hypertension cannot be linked to herbicide exposure, in-service incurrence of Japanese bee or Danang fever @@@ "(d)anang fever" was dictated but I cannot verify this anywhere.  Is it possible you meant "dengue fever"? @@@.  Likewise, I cannot say without pure speculation that Agent Orange has caused [the Veteran's] hypertension.  The [Veteran's] hypertension risk factors are overwhelmingly positive for age, obesity, tobacco abuse, and hypothyroidism."  The examiner provided an insufficient opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In rendering the opinion, the examiner did not discuss the NAS article concluding that there was limited or suggestive evidence of an association between Agent Orange exposure and hypertension.  See Nat'l Acad. Of Sci. Inst. Of Med., Veterans & Agent Orange: Update (2010) (2011) discussed infra.  This was contrary to the prior remand instructions.  See Stegall v. West, 11 Vet. App. at 268.

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that, prior to 2006, the NAS placed hypertension in the "Inadequate or Insufficient Evidence" category. 

As required by law, VA has entered into an agreement with the NAS to review scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116 (c) (West 2014).  Based upon its review of literature, the NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  In 2006, the NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  Hypertension has remained in this category in the subsequent promulgations of the Agent Orange Updates.

Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308  (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA and, thus, VA is on notice as to the information contained therein.

Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because of change, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.

As such, a new opinion from a physician is warranted.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Fayetteville, and the VA Community Based Outpatient Clinic (CBOC) in Mt. Vernon, Missouri, since August 2016, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Fayetteville VAMC and Mt. Vernon CBOC since August 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, refer the Veteran's claims file and a copy of this Remand to a VA physician for an addendum opinion (an opinion prepared in consultation with a physician is not acceptable) regarding the etiology of the Veteran's diagnosed hypertension disability.  (If the physician-examiner determines that a clinical examination is required, one must be provided.)  The examiner should review the Veteran's electronic records and address the following:

a. The physician-examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hypertension had its clinical onset in service or within one year of discharge from active service, or is otherwise related to his military service, including his presumed herbicide exposure and/or his in-service incurrence of a fever of unknown origin (FUO)/ Japanese B and Dengue fever in October and November 1970 (6/14/16 VBMS STR-Medical (7th set), p. 1; 8/10/05 STR-Medical, pp. 44-45).

b. In providing this opinion, the examiner should address the NAS article, cited above, that discussed the association between Agent Orange and hypertension.

c. Reasons should be provided for all opinions offered.

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for hypertension symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







